Exhibit 10.39
CORNERSTONE BIOPHARMA HOLDINGS, INC.
Nonstatutory Stock Option Agreement
Granted Under 2005 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Cornerstone BioPharma Holdings, Inc.,
a Delaware corporation (the “Company”), on [Grant Date] (the “Grant Date”) to
[Participant] (the “Participant”), of an option to purchase, in whole or in
part, on the terms provided herein and in the Company’s 2005 Stock Incentive
Plan (the “Plan”), a total of [Number] shares (the “Shares”) of common stock,
$0.0001 par value per share, of the Company (“Common Stock”) at $[Option Price]
per Share. Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on [Final Exercise Date] (the “Final Exercise Date”).
     It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.1
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, or officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the
 

1   Insert appropriate time-based vesting schedule.

 



--------------------------------------------------------------------------------



 



non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this option shall terminate
immediately upon such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.
4. Agreement in Connection with Public Offering.
     The Participant agrees, in connection with the initial and any other
underwritten public offering of the Company’s securities pursuant to a
registration statement under the Securities Act, (i) not to sell, make short
sale of, loan, grant any options for the purchase of, or otherwise dispose of
any shares of Common Stock held by the Participant (other than those shares
included in the offering) without the prior written consent of the Company or
the underwriters managing such initial underwritten public offering of the
Company’s securities for such number of days (not to exceed 180 days) from the
effective date of such registration statement as the managing underwriters or
the Company may require, and (ii) to execute any agreement reflecting clause (i)
above as may be requested by the Company or the managing underwriters at the
time of such offering.

-2-



--------------------------------------------------------------------------------



 



5. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. At such time as the
Common Stock shall be registered under the Exchange Act, Participant may satisfy
such tax obligations in whole or in part by delivery of shares of Common Stock
owned by Participant valued at their Fair Market Value; provided, however, that
the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Company may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to Participant.
6. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
7. Provisions of the Plan.
     This option is subject to all of the provisions of the Plan, including any
sub-plans authorized thereunder pursuant to the provisions of the Plan. A copy
of the Plan is furnished to the Participant with this option.
[signature page follows]

-3-



--------------------------------------------------------------------------------



 



 
[Signature Page to Nonstatutory Stock Option Agreement]
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                  CORNERSTONE BIOPHARMA HOLDINGS, INC.
 
           
Dated: [Date]
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



 
PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2005 Stock Incentive Plan.

                  PARTICIPANT:    
 
           
 
                     
 
           
 
  Printed
Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   

 